ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest an image outputting method for an electronic device, comprising: determining whether a brightness summation of the third image reaches a target brightness; and making a determination again on whether the third image to be shot among the -16-File: 079793usf images contains the blurredness resulting from the motion when the brightness summation of the third image does not reach the target brightness, in combination with the other elements of the claim.  The closest prior art of record, Hirota in view of Muramatsu teaches a method in which images are captured with a plurality of different exposures, however, the combination fails to teach or suggest “wherein after obtaining the third image, the image outputting method further comprises: determining whether a brightness summation of the third image reaches a target brightness; and making a determination again on whether the third image to be shot among the -16-File: 079793usfimages contains the blurredness resulting from the motion when the brightness summation of the third image does not reach the target brightness; performing a summation operation according to the images to obtain a first image; adjusting a first brightness of the first image to an output brightness to generate a second image; respectively converting pixel values of a plurality of first pixels in the second image into other corresponding pixel values in another value domain to generate an output image” as currently claimed.
Claims 2, 4-7 are allowable due to their dependence on claim 1.
Claim 8 is a device variant of claim 1 and is allowable for reasons similar to those of claim 1.
Claims 9, 11-14 are allowable due to their dependence on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696